Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 26th day of March, 2010
(the “Effective Date”), is entered into among Oliver Burckhardt (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the “Company”).

1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the Executive’s
employment pursuant to the terms of this Agreement shall begin on the Closing
Date (as such term is defined in that certain Acquisition Agreement by and among
Parent, HealthpointCapital Partners, L.P., HealthpointCapital Partners II, L.P.,
HealthPoint (Luxembourg) I SÀRL, and HealthPoint (Luxembourg) II, SÀRL (the
“Commencement Date”).

2. At-Will Employment. The Executive’s employment shall be deemed to be
“at-will” and can be terminated by either the Company or the Executive at any
time in accordance with this Agreement.

3. Title; Capacity; Office. The Executive’s title shall be President,
International and Chief Marketing Officer. Executive shall perform the duties
and responsibilities inherent in the position in which Executive serves and such
other duties and responsibilities as the President and Chief Executive Officer
(or his or her designee(s)) shall from time to time reasonably assign to
Executive. Executive shall report to the President and CEO (or his or her
designee(s)). At the Company’s discretion, the Executive shall not be required
to relocate his residence from Pennsylvania to the Carlsbad, California area.
The Company shall reimburse the Executive for all reasonable expenses related to
a home office including, but not limited to fax, phone, cell phone, supplies,
postage and mailing, a laptop, printer/copier and separate phone lines. During
the first 12 months after the Commencement Date, unless the President and CEO of
the Company otherwise indicates, the Executive is expected spend at least 50% of
his working time in the European Union.

4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as explicitly provided herein, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the date such payment is due to be made):

4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
a salary at an annualized rate of $365,000 less applicable payroll withholdings,
payable in accordance with the Company’s customary payroll practices.

4.2 Annual Performance Bonus. If Executive remains employed through (i) the last
day of a fiscal year, and (ii) each date that all or part of annual bonuses are
paid to executive employees, Executive will be eligible to receive a
discretionary cash performance bonus each fiscal year in an amount equal to up
to 60.0% of the Executive’s annual base salary for such fiscal year (the “Target
Bonus Amount”). The payment of the applicable portion of the Target Bonus Amount
shall be subject to the Company’s and Executive’s achievement of goals to



--------------------------------------------------------------------------------

be established and presented to the Executive each fiscal year. The Target Bonus
Amount for 2010 shall not be prorated despite the fact that the Executive will
not have worked for the Company for the entirety of 2010.

4.3 Fringe Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees. The Executive shall accrue four weeks of vacation per year in
accordance with the Company’s vacation accrual and carryover policy.

4.4 Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.

4.5 Equity. Provided that the Executive agrees to waive any rights it has to
options for Scient’x equity stock, the Company will recommend to the board of
directors of the Parent that Executive receive a grant of incentive stock
options to purchase 320,549 shares of common stock of Parent (the “Former
Option”). The Former Option shall be subject, in all respects, to (i) the
Parent’s 2005 Employee, Director and Consultant Stock Plan (the “Plan”), and
(ii) an Incentive Stock Option Agreement to be entered into by the Parent and
the Executive. The Former Option shall vest over the course of four years,
however you shall be granted credit for any vesting that has occurred with
respect to the vesting of options to purchase equity securities of Scient’x,
S.A.

5. Termination of Employment. The Executive’s employment can be terminated as
follows:

5.1 Termination by the Company for Cause or Termination by the Executive. The
Company shall be entitled to terminate this Agreement immediately for “Cause” by
sending written notice to the Executive. Executive shall be entitled to
terminate this Agreement by giving the Company 30 days’ written notice. If the
Company terminates Executive for Cause or if the Executive terminates this
Agreement for any reason, the Company shall have no obligation to Executive
other than for payment of base salary earned and unused vacation that has
accrued through the termination date. For purposes of this Agreement, “Cause”
means any one of the following: (i) Executive being convicted of a felony;
(ii) Executive committing any act of fraud or dishonesty; (iii) failure or
refusal by Executive to follow policies or directives reasonably established by
the President and Chief Executive Officer or his or her designee(s) that goes
uncorrected after notice has been provided to Executive; (iv) a material breach
of this Agreement that goes uncorrected after notice has been provided to
Executive; (v) any gross or willful misconduct or negligence by Executive in the
performance of Executive’s duties; (vi) egregious conduct by Executive that
brings Company or any of its subsidiaries or affiliates into public disgrace or
disrepute; or (vii) a material violation of the Company’s Code of Conduct.

 

2



--------------------------------------------------------------------------------

5.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated without Cause, the Company shall continue for a period
of 12 months (the “Severance Period”), to pay to Executive the annual base
salary then in effect and payment for accrued but untaken vacation days. During
the Severance Period, provided that (i) the Executive elects to have COBRA
coverage, and (ii) the Executive certifies each month that the Executive does
not have health insurance coverage, the Company shall make a monthly payment to
the Executive equal to the monthly cost of COBRA coverage under the Company’s
group health plan for the Executive and his family members who are entitled to
such COBRA coverage. The Company shall not be obligated to make the payments
otherwise provided for in this Section 5.2 unless the Executive provides to the
Company, and does not revoke, a general release of claims in a form satisfactory
to the Company, which release shall contain language similar to that which is
set forth in Section 6.1(b).

5.3 Termination Following the Death or Disability of the Executive. The Company
may terminate the Executive’s employment upon the Executive’s death or
Disability. If the Executive’s employment with the Company is terminated because
of the Executive’s death or Disability, then the Company will pay the Executive
(or the Executive’s estate) (i) all base salary earned and unused vacation that
has accrued through the termination date; and (ii) an amount equal to the Target
Bonus for the year in which such death or Disability occurred, multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of the calendar year in which the death or Disability occurred, and the
denominator of which shall be 365. For purposes of this Agreement, “Disability”
means a physical or mental illness, impairment or infirmity which renders the
Executive unable to perform the essential functions of Executive’s position,
including Executive’s duties under this Agreement, with reasonable
accommodation, as determined by a physician selected by the Company and
acceptable to the Executive or the Executive’s legal representative, for at
least 90 days during any 365 consecutive day period.

6. Additional Covenants of the Executive.

6.1 Trade Secrets.

(a) Executive agrees that all information and know-how, whether or not in
writing, of a proprietary, private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Trade Secrets”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Trade Secrets include inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments,
inventions, projections, plans, research data, clinical data, financial data,
personnel data, computer programs, and customer, physician and supplier lists.
Executive will not disclose any Trade Secrets to others outside the Company or
use the same for any unauthorized purposes without written approval of the
Company, either during or after Executive’s employment, unless and until such
Trade Secrets have become public knowledge without fault by Executive or any
third party that was not obligated to keep such Trade Secrets confidential. It
is agreed and acknowledged by the parties that the terms of this Agreement shall
be deemed to be a Trade Secret and Executive shall only disclose such terms to
Executive’s spouse or advisor acting in a fiduciary capacity (i.e., spouse,
attorney or accountant).

 

3



--------------------------------------------------------------------------------

(b) Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Trade Secrets, whether
created by Executive or others, which shall come into Executive’s custody or
possession, shall be and are the exclusive property of the Company and shall
solely be used by Executive in the performance of Executive’s duties for the
Company. Executive agrees to immediately return to the Company all Trade Secrets
and all materials containing Trade Secrets following the termination of
Executive’s employment relationship.

6.2 Noninterference; Nonsolicitation; Nondisparagement.

(a) During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

(b) During Executive’s employment with the Company, and for a period of 12
months following the termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company:

(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of his
employment with the Company.

(c) During Executive’s employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

 

4



--------------------------------------------------------------------------------

6.3 Miscellaneous.

(a) No restriction set forth in this Section 6 shall prevent the Executive from
obtaining employment from a manufacturer of spinal implant devices; provided
that (i) Executive continues to perform all of the covenants set forth in this
Article 6; and (ii) if, in the Company’s discretion, it is possible that the
Executive will not inevitably disclose or rely upon the Company’s Trade Secrets
in the performance of the Executive’s new employment position. If any
restriction set forth in this Section 6 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

(b) The restrictions contained in this Section 6 are necessary for the
protection of the Trade Secrets and goodwill of the Company and are considered
by Executive to be reasonable for such purpose. Executive agrees that any breach
of this Section 6 will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief.

7. Other Agreements. Executive represents that Executive’s performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) a personal delivery, or
(b) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

9. Entire Agreement. As of the Commencement Date this Agreement and the
agreements related to the Options constitute the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral relating to the subject matter of this Agreement, including without
limitation any employment agreements or offer letters (whether written or oral)
that have been entered into with Scient’x or any of its subsidiaries or
affiliates.

10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

 

5



--------------------------------------------------------------------------------

12. Miscellaneous.

12.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

12.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

12.4 Consent to Arbitration. In the event of a dispute involving this Agreement,
the Executive consents and agrees that all disputes shall be resolved in
accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.

12.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/s/ Oliver Burckhardt Oliver Burckhardt ALPHATEC SPINE, INC. By:   /s/ Dirk
Kuyper Name:    Dirk Kuyper Title:   President and CEO ALPHATEC HOLDINGS, INC.
By:   /s/ Dirk Kuyper Name:   Dirk Kuyper Title:   President and CEO

 

7